Case 1:20-cv-03556-GBD Document 27 Filed OAPOL21 Page 1 of 1
i & fe. rae

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAGLAND,

Plaintiff,
-against-

 

CITY OF NEW YORK, BRIAN WILKENS, JOHN :
OR JANE DOES 1-10, : 20 Civ. 3556 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on April 6, 2021 is hereby adjourned to May 4,

2021 at 9:30 a.m.

Dated: April 1, 2021
New York, New York
SO ORDERED.

Gus, 8 Dork

EGRG . DANIELS
TED STATES DISTRICT JUDGE

 

 
